PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/973,051
Filing Date: 7 May 2018
Appellant(s): Coverstone, Thomas, E.



__________________
Wayne H. Bradley (Reg. No. 39,916)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 09/09/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/19/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
A.  Appellant's arguments with respect to Fathollahi (US 2015/0194833, Poon (US
2016/0211877) and Poon (US 2015/0264822) on claim 1 have been fully considered but they are not persuasive.  
Regarding claim 1, the appellant alleges that “the combination of Fathollahi et al, Poon et al and Poon fail to teach a first frame that forms a front portion of the mobile phone cover and comprises a rubber locking mechanism” and “the second side of the guide being structured to lock with the rubber locking mechanism of the first frame.” In support of this allegation, Appellant states that “the cited paragraph 0075 of Fathollahi for motivation is  improper; “…the Examiner fails to prove that being scratch resistant and/or providing scratch resistancy is equivalent to being made of “rubber.” Not all rubber is scratch resistant. For example, most cars have a rubber bumper that may be scratched when the car comes in contacted with a harder material (e.g., shopping cart, cement wall, another car). Not all materials that are scratch resistant are rubber. Not all rubber provides scratch resistancy. Not all materials that provide scratch resistancy are rubber. For example, Fathollahi teaches that Fathollahi’s transparent camera lens insert 21A provides scratch resistancy (Fathollahi, (59), but rubber is not necessarily 
Therefore, Fathollahi et al teaches a first frame that forms a front portion of the mobile phone cover (figures 1-4 and 6C, a side protector or bumper portion 12)  and comprises a rubber locking mechanism and the second side of the guide being structured to lock with the rubber locking mechanism of the first frame (figures 1A and 6B-6C, a bumper portion and a piece of the base portion may connect to one another around a mobile device, via an appropriate lock mechanism ; paragraphs 0050 and 0052-0053). 
The appellant also alleges that the combination of Fathollahi et al and Poon et al improper because there is no motivation or the motivation is insufficient. In support of this allegation, Appellant states that “…  there would be no need to combine Fathollahi  with Poon as the FOA has done, except to do so based on hindsight to allegedly arrive at Appellant’ s claims. Furthermore, the Examiner fails to show that a POSITA (that is not motivated to add a feature that Fathollahi already has) would have combined the numerous elements of Fathollahi and the numerous elements of Poon in the exact manner to result in the claimed invention.” (Pages 5-6 of brief).  The Examiner 
	In response to appellant’s argument that the examiner has applied impermissible hindsight, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Therefore, the combination of Fathollahi with Poon proffered modification is sufficient.

B.  Appellant's arguments with respect to Fathollahi (US 2015/0194833, Poon (US
2016/0211877) and Poon (US 2015/0264822) on claims 11 and 20 have been fully considered but they are not persuasive.  
Regarding claims 11 and 20, Appellant states “… For the reasons described regarding claim 1, claim 20 also has not been shown to be unpatentable” (page 6 of brief). The Examiner’s response to Appellant’s arguments regarding claim 1 therefore shall also apply to claim 20.

C.  Appellant's arguments with respect to Fathollahi (US 2015/0194833, Poon (US
2016/0211877) and Poon (US 2015/0264822) on claim 21 have been fully considered but they are not persuasive.  
Regarding claim 21, Appellant states “… For the reasons described regarding claim 1, claim 21 also has not been shown to be unpatentable” (page 6 of brief). The Examiner’s response to Appellant’s arguments regarding claim 1 therefore shall also apply to claim 21. 

D.  Appellant's arguments with respect to Fathollahi (US 2015/0194833, Poon (US
2016/0211877) and Poon (US 2015/0264822) on claim 8 have been fully considered but they are not persuasive.  
Regarding claim 8, appellant alleges that the cited paragraphs 0060 and 0071 of Fathollahi does  not teach the male connector is used to synchronize information between the mobile phone cover and the mobile phone. In support of this allegation, appellant states “the Examiner has failed to show that Fathollahi’s mere communication is equivalent to “synchronize” or “synchronize information” as claimed. Appellant also 
Thus, Fathollahi teaches the male connector is used to synchronize information between the mobile phone cover and the mobile phone as recited in claim 8.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/FATUMA G SHERIF/Examiner, Art Unit 2649                                                                                                                                                                                                        
Conferees:
/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649                                                                                                                                                                                                        

/WESLEY L KIM/Supervisory Patent Examiner, Art Unit 2648                                                                                                                                                                                                        




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),